Citation Nr: 0008268	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.   98-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of a shell fragment wound of the left 
anterior tibia and knee area, on appeal from the initial 
evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a shell fragment wound of 
the right foot.

3.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a shell fragment wound of 
the left foot.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  This appeal arises from a July 1998 rating 
decision of the Huntington, West Virginia, regional office 
(RO) which assigned a noncompensable disability evaluation 
for the residuals of a shell fragment wound of the left 
anterior tibia and knee area, after granting service 
connection for the same.  The RO also denied compensable 
evaluations for the veteran's service-connected residuals 
shell fragment wounds of the right foot and left foot.

In a statement received in October 1998, the veteran appears 
to have raised a claim for an increased evaluation of his 
service-connected residuals of a shell fragment wound of the 
left thigh.  He says he is experiencing problems in the hip 
area.  The issue of veteran's entitlement to an increased 
evaluation for the residuals of a service-connected shell 
fragment wound of the left thigh is not inextricably 
intertwined with the current appeal, and it is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  While there is evidence of retained foreign bodies in the 
affected area, the residuals of the service-connected shell 
fragment wound of the left anterior tibia and knee area 
include a well-healed, nontender scar with no evidence of 
limitation of functiona of the muscle or joint.



2.  The veteran's shell fragment wound to the right foot is 
currently productive of no more than moderately disabling 
symptomatology, as reflected by small retained metallic 
foreign bodies causing discomfort; the wound is otherwise 
asymptomatic.

3.  The veteran's shell fragment wound to the left foot is 
currently productive of no more than moderately disabling 
symptomatology, as reflected by small retained metallic 
foreign bodies causing discomfort; the wound is otherwise 
asymptomatic.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
the service-connected residuals of a shell fragment wound of 
the left anterior tibia and knee area have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.56, 4.73, 4.118 including Diagnostic Codes 5311, 
5312, 7803, 7804, 7805 (1999).

2.  The schedular criteria for a 10 percent for the service-
connected residuals of a shell fragment wound of the right 
foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, 4.118 including 
Diagnostic Codes 5310, 7803, 7804, 7805 (1999).

3.  The schedular criteria for a 10 percent for the service-
connected residuals of a shell fragment wound of the left 
foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, 4.118 including 
Diagnostic Codes 5310, 7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran sustained 
multiple penetrating shell fragment wounds in May 1953.  
Specifically, he suffered wounds of both legs, the pubic 
area, both feet, and the penis.  The wounds were debrided and 
an abdominal laparotomy was performed.  There were no other 
findings made with regard to the nature and severity of the 
wounds to the legs and feet.  The veteran was returned to the 
of duty in July 1953.

In March 1954, the veteran was seen for complaints of an 
aching pain along the distal portion of the fourth metatarsal 
to the base of the fourth toe of his left foot.  He said the 
pain was not aggravated by walking or activity, and that 
nothing relieved the pain.  X-rays revealed a few small 
metallic foreign bodies in the region of the fourth and fifth 
metatarsals.  In considering whether a removal of the 
metallic foreign bodies would improve the veteran's 
condition, the examiner expressed doubt that the pain was 
coming from the metallic foreign bodies.  Instead, he 
believed that the pain was probably due to scar tissue and 
soft tissue injury.  The examiner recommended that surgery be 
avoided, and the veteran wait to see if the discomfort would 
gradually decrease.  

On a Report of Medical Examination pending service discharge, 
the veteran's feet and lower extremities were noted to be 
normal.  There were no findings pertaining to the shell 
fragment wounds or the residuals thereof.

As part of an October 1954 claim for service connection for 
the residuals of a shell fragment wound, the veteran was 
afforded a VA medical examination in November 1954.  He 
reported having a pain and numbness in his left leg since 
sustaining a shell fragment wound to that area.  He opined 
that the pain was caused by a retained foreign body.  He also 
had complaints with respect to his abdomen and left shoulder.  
He denied any other problems.  

On physical examination, there was a small shell fragment 
wound scar at the inferior margin of the left patella.  There 
was also a two-and-a-half inch shell fragment wound scar 
below the patella over left tibia.  Neither scar was tender 
or retracted.  There were multiple fine puncture wounds that 
the veteran stated he could not detect.  X-rays showed small 
opaque foreign bodies in the soft tissues of the thigh above 
the left knee and a medium size metallic foreign body just 
below the left knee joint anteriorly.  The diagnosis, in 
pertinent part, was scars from shell fragment wounds of the 
left knee and left tibia with retained fragments.

By a rating action dated in November 1954, service connection 
was granted for shell fragment wounds of the anterior lateral 
right foot and anterior lateral left foot.  Both wounds were 
described as slight.  Noncompensable disability evaluations 
were assigned.  Thereafter, in a corrected rating decision 
dated in March 1995, the veteran was granted service 
connection for the residuals of a shell fragment wound to the 
left thigh, muscle group XIV, with retained foreign body.  A 
10 percent disability evaluation was assigned to this 
disability, effective in October 1954.

In January 1998, the veteran filed a claim for service 
connection for multiple shell fragment wounds of the left 
knee and lower leg.  He also asked for a higher disability 
evaluation for his service-connected right and left foot 
disabilities.  He stated walking in shoes irritated the 
shrapnel that had been retained in his feet.

The veteran was afforded a VA scars examination in February 
1998.  He discussed his inservice shrapnel injuries.  He said 
he was returned to duty after two months of convalescence.  
He stated that he returned to working on his farm after he 
was discharged from the military.  The veteran maintained 
that he continued to have constant pain in both feet and his 
left leg, and that the pain had gradually worsened over time.  
He attributed this pain to the retained foreign bodies in 
those areas.  With regard to his multiple shell fragment 
wounds of the feet, the sites of entrance could not be 
identified.  The foreign bodies, however, could be located in 
the subcutaneous tissue.  Some of the foreign bodies were 
mobile and appeared to be clinically asymptomatic.  There was 
a scar in the left anterior upper tibia measuring 4 by .2 
centimeters.  This was the site of removal of shrapnel from 
this region.  The scar was well-healed with no evidence of 
depression, adhesions, or reaction noted.  Manipulation of 
the scar was not painful.  None of the foreign bodies or 
scars were found to limit the function of the related muscle 
or joints.  X-rays of the left knee showed the presence of 
shrapnel in the distal soft tissue of the thigh as well as 
the proximal area of the lower leg at the proximal tibia.  No 
bony lesions were seen.  X-rays of the feet showed a metallic 
density overlying the fourth and fifth midmetatarsal 
bilaterally, which most likely represented shrapnel.  The 
feet were otherwise normal.  The diagnosis was shrapnel 
fragment wounds of the feet and left lower leg with retained 
foreign bodies in both feet, left leg, and left knee.

By a rating action dated in July 1998, service connection was 
granted for a shell fragment wound of the left anterior upper 
tibia and knee area.  A noncompensable evaluation was 
assigned.  The RO also denied an increased evaluation of the 
veteran's service-connected residuals of shell fragment 
wounds of the feet.  The RO found there was no evidence that 
the aforementioned scars were tender or painful, poorly 
nourished with repeated ulcerations, or caused limitation of 
function of the affected part.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's  ordinary activity.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. § 
4.56 (c).  Further, in conjunction with the diagnostic codes 
in the Schedule of Ratings, the regulations set forth 
criteria for defining slight, moderate, moderately severe, 
and severe muscle injuries due to gunshot wounds or other 
trauma.  A slight muscle disability involves a simple wound 
of the muscle without debridement or infection.  Service 
department records will show a superficial wound with brief 
treatment and return to duty.  There should be no cardinal 
signs or symptoms of muscle disability.  Objectively, the 
muscle disability is characterized by a minimal scar with no 
evidence of fascial defect, atrophy, or impaired tonus.  
Additionally, there is no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56 (d)(1) (1999).

A moderate muscle disability involves a through and through 
or deep penetrating wound of short track form from small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Record of consistent complaints of one or more of 
the cardinal signs and symptoms of muscle disability should 
be present.  Objectively, the muscle disability is 
characterized by an entrance and (if present) exit scar, 
small and linear, indicating short track of missile through 
muscle tissue.  There must be some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  
38 C.F.R. § 4.56 (d)(2) (1999).

A moderately severe muscle disability involves a through and 
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service department record or other 
evidence should show hospitalization for a prolonged period 
for treatment of the wound.  The record should also show 
consistent complaints of the cardinal signs and symptoms of 
muscle disability.  Objectively, the muscle disability is 
characterized by an entrance and (if present) exit scar 
indicating track of missile through one or more muscle 
groups.  There must be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3) (1999).

Diagnostic Code 7803 provides that scars which are manifested 
as superficial, poorly nourished, with repeated ulceration 
will be assigned a 10 percent evaluation.  Diagnostic Code 
7804 provides that scars which are manifested as superficial, 
tender, and painful on objective demonstration will be 
assigned a 10 percent evaluation.  Diagnostic Code 7805 
provides that scars will be rated on limitation of function 
of part affected.

A.  Compensable Evaluation for the Residuals of a 
Shell Fragment Wound of the Left Anterior Tibia and Knee Area

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's 

assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  A VA examination has been performed.  
The Board finds the examination was adequate concerning the 
issue at hand, and that there is no indication that there are 
relevant post-service medical records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's shell fragment wound of the left anterior tibia 
and knee area is currently evaluated as noncompensable under 
Diagnostic Code 7805, limitation of function due to scars.  
After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation.  The VA examiner noted when examining the 
veteran's scar that it was well healed with no evidence of 
depression, adhesions, or reaction.  The scar was neither 
tender nor painful on objective demonstration.  While foreign 
bodies were shown on x-ray, the examiner specifically stated 
that neither foreign bodies nor the scar limited function of 
the related muscle or joint.  An evaluation in excess of 
noncompensable is not warranted.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805.

The Board further notes that it has considered reviewing the 
residuals of the veteran's service-connected shell fragment 
wound of the lower left leg and knee area under Diagnostic 
Codes 5311 and 5312, which address muscle injuries affecting 
the knee and anterior muscles of the leg.  However, even if 
the residuals of the veteran's service-connected shell 
fragment wound of the left anterior tibia and knee area were 
evaluated under those Diagnostic Codes, the veteran's 
disability would warrant no more than a noncompensable 
evaluation.  Here, although there is evidence of retained 
foreign bodies, the VA examiner made no clinical findings 
which would demonstrate any more than a slight disability.  
The examiner specifically stated that neither the foreign 
bodies nor the scars limited the function of the muscles 
involved.  Functional effects were negative.  The examiner 
simply found that the veteran had shrapnel fragment wounds of 
the left lower leg with retained foreign bodies in the left 
leg and knee.  Thus, with the absence of any findings showing 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus, the Board of Veterans' Appeals (Board) finds 
the residuals of the veteran's service-connected shell 
fragment wound of the left anterior tibia and knee area to be 
indicative of no more than a slight disability under 38 
C.F.R. § 4.56.  Any muscle injury, if present, would not 
warrant any more than a noncompensable evaluation under 
Diagnostic Codes 5311 and 5312.

If the appellant's evaluation was evaluated under Diagnostic 
Codes 5311 and 5312, it is unclear as to whether DeLuca v. 
Brown, 8 Vet. App. 202 (1995), specifically, 38 C.F.R. § 4.40 
and 4.45 (1999), is applicable to shell fragment wounds.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) (the U.S. Court of 
Appeals for Veterans Claims (Court) held that DeLuca was 
limited to disabilities predicated on limitation of motion).  
However, assuming that the analysis in DeLuca is applicable 
to the veteran's shell fragment wound left anterior tibia and 
knee area, a compensable evaluation based upon functional 
impairment is not warranted.  The evidence has shown that the 
veteran does not have painful motion, limited motion, 
weakness, excess fatigability, or incoordination to warrant 
an evaluation in excess of the 
zero (0) percent presently assigned.  See 38 C.F.R. § 4.40, 
4.45.

Thus, in light of the above evidence, the Board concludes 
that the veteran's service-connected residuals of a shell 
fragment wound of the left anterior tibia and knee area 
warrant no more than the noncompensable evaluation currently 
in effect.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).


B.  Compensable Evaluations for the Residuals 
of a Shell Fragment Wounds of the Right and Left Foot

Again, the first inquiry must be whether the appellant has 
stated a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant in the instant case has stated well-grounded claims 
for increased evaluations.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Here, there is no evidence that the shell fragment wounds of 
the veteran's feet have left any discernable scars.  The VA 
examiner stated that the site of entrance could not be 
identified.  The only evidence that the veteran incurred an 
injury to his feet was the presence of foreign bodies located 
in the subcutaneous tissue.  In other words, a disability 
evaluation under Diagnostic Codes 7803, 7804, or 7805 would 
be inappropriate because there are no findings pertaining to 
the presence of shell fragment scars.

However, after a review of the medical findings and history 
of the foot disabilities, the Board finds there is evidence 
showing that the retained foreign bodies present in each foot 
are the source of the veteran's complaints of foot pain.  
Complaints of pain over the distal portion of the fourth 
metatarsal to the base of the fourth toe of his left foot 
were recorded in service.  Similarly, the veteran currently 
claims that the shrapnel contained in his feet is routinely 
irritated when he walks in shoes.  The VA examiner indicated, 
however, that the retained foreign bodies were asymptomatic.  
There was also no evidence on examination of a through and 
through or deep penetrating wound, or that the wounds to the 
feet had caused loss of deep fascia, muscle substance, or 
impairment of muscle tonus.  Nevertheless, affording the 
veteran the benefit of the doubt, the Board finds that the 
presence of retained foreign bodies, with complaints of pain 
related to the same, establishes a disability picture that 
more nearly approximates the criteria for a compensable 
evaluation under Diagnostic Code 5310, intrinsic muscle of 
the foot.  

Accordingly, 10 percent disability evaluations are assigned 
for the residuals of a shell fragment wound to the right foot 
and left foot.  In so deciding, the Board has given 
consideration as to whether a disability evaluation in excess 
of 10 percent is assignable.  As referenced above, there are 
no findings that the shell fragment wounds of the feet have 
resulted in loss of deep fascia, muscle substance, or firm 
resistance of the muscles.  A higher evaluation under 
Diagnostic Code 5310 would not be warranted.


ORDER

Entitlement to a compensable evaluation for the service-
connected residuals of a shell fragment wound of the left 
anterior tibia and knee area, on appeal from the initial 
evaluation, is denied.

Entitlement to a 10 percent disability evaluation for the 
service-connected residuals of a shell fragment wound of the 
right foot is granted, subject to VA laws and regulations 
concerning payment of monetary benefits.

Entitlement to a 10 percent disability evaluation for the 
service-connected residuals of a shell fragment wound of the 
left foot is granted, subject to VA laws and regulations 
concerning payment of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

